Exhibit 10.1

 

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This First Amendment to Amended and Restated Credit Agreement (this “First
Amendment”) is made as of August 18, 2010, by and among GLOBAL OPERATING LLC, a
Delaware limited liability company (“OLLC”), GLOBAL COMPANIES LLC, a Delaware
limited liability company (“Global”), GLOBAL MONTELLO GROUP CORP., a Delaware
corporation (“Montello”), GLEN HES CORP., a Delaware corporation (“Glen Hes”),
CHELSEA SANDWICH LLC, a Delaware limited liability company (“Chelsea LLC”), GLP
FINANCE CORP., a Delaware corporation (“Finance”), GLOBAL ENERGY MARKETING LLC,
a Delaware limited liability company (“GEM”  and, collectively with OLLC,
Global, Montello, Glen Hes, Chelsea LLC and Finance, the “Borrowers” and each a
“Borrower”), GLOBAL PARTNERS LP, a Delaware limited partnership (the “MLP”),
GLOBAL GP LLC, a Delaware limited liability company (the “GP” and, collectively
with the MLP, the “Guarantors and each individually, a “Guarantor”), each
“Lender” (as such term is defined in the Credit Agreement referred to below)
(collectively, the “Lenders” and each individually, a “Lender”) party hereto 
and Bank of America, N.A. as Administrative Agent and L/C Issuer (as each such
term is defined in the Credit Agreement), amending certain provisions of that
certain Amended and Restated Credit Agreement dated as of May 14, 2010 (as
amended and in effect from time to time, the “Credit Agreement”) by and among
the Borrowers, the Guarantors, the Lenders, the Administrative Agent, the L/C
Issuer, JPMorgan Chase Bank, N.A. as Syndication Agent and Societe Generale,
Standard Chartered Bank, Wells Fargo Bank, N.A. and RBS Citizens, National
Association, as Co-Documentation Agents.  Terms not otherwise defined in the
Credit Agreement shall have the same respective meanings herein as therein.

 

WHEREAS, certain of the Borrowers are contemplating acquiring from ExxonMobil
Oil Corporation and Exxon Mobil Corporation (collectively, the “Exxon Sellers”)
certain service station properties and related assets in Massachusetts, New
Hampshire and Rhode Island for an aggregate purchase price of not more than
$205,000,000 and the assumption of certain environmental liabilities (the
“Proposed Acquisition”) pursuant to, and in accordance with, the terms of that
certain Sale and Purchase Agreement dated as of May 24, 2010 by and between the
Sellers and Global, as the same may be amended (the “Purchase Agreement”); and

 

WHEREAS, pursuant to the terms of the Purchase Agreement, the Proposed
Acquisition is expected to be consummated in two or more stages, with Global
initially purchasing all of those properties and related assets which are not
operated by the Exxon Sellers (such stations and related assets being
hereinafter referred to as the “Dealer Operated Stations”) for a purchase price
of approximately $155,000,000 of the $205,000,000 contemplated total purchase
price (such initial purchase being hereinafter referred to as the “Initial
Closing”; and the purchase price to be paid in connection with the Initial
Closing being hereinafter referred to as the “Initial Payment”) and with Global
then purchasing the remaining forty two (42) properties and related assets which
are operated by the Exxon Sellers (such stations and related assets being
hereinafter referred to as the “Company Operated Stations”) in one or more
closings for the remaining portion of the purchase price (such subsequent
purchases being hereinafter referred to as the “Subsequent Closings” and each
such closing of a Company Operated Station being

 

--------------------------------------------------------------------------------


 

hereinafter referred to as a “Subsequent Closing” and the purchase price to be
paid in connection with any Subsequent Closing being hereinafter referred to as
a “Subsequent Payment” and the aggregate purchase price to be paid in connection
with all Subsequent Closings being hereinafter referred to as the “Subsequent
Payments”); and

 

WHEREAS, in connection with the Proposed Acquisition, the Borrowers have
requested, in accordance with Section 2.13 of the Credit Agreement, a
$200,000,000 increase in the Aggregate Revolver Commitment, with such increase
to be effective upon the Escrow Funding Date (as hereinafter defined), and
certain of the Lenders have agreed to increase such Lender’s Revolver Commitment
on the Escrow Funding Date by the amounts set forth on Exhibit A hereto; and

 

WHEREAS, in connection with the Proposed Acquisition, the Exxon Sellers may
require that Global fund the entire purchase price for the Proposed Acquisition
(and are requiring that Global fund at least the Initial Payment associated with
the Initial Closing) three (3) Business Days prior to the consummation of the
Initial Closing into an escrow account with Stewart Title or another title
insurance company acceptable to the Exxon Sellers and Global (such title company
being hereinafter referred to as the “Escrow Agent”; the amount so funded by
Global to the Escrow Agent being hereinafter referred to as the “Escrow Amount”;
the portion of the Escrow Amount to be used to fund the Initial Payment being
hereinafter referred to as the “Initial Escrow Amount” and the remaining portion
of the Escrow Amount to be used to fund any Subsequent Payment being hereinafter
referred to as the “Subsequent Escrow Amount”) (such date of funding the Escrow
Amount to the Escrow Agent being hereinafter referred to as the “Escrow Funding
Date”); and

 

WHEREAS, the Escrow Amount shall at all times until the consummation of the
Initial Closing of the Proposed Acquisition remain the property of Global and,
until the consummation of each Subsequent Closing, the Subsequent Escrow Amount
not necessary to fund such Subsequent Closing shall remain the property of
Global, and, in each case, shall not, by the terms of such escrow, be paid to
the Exxon Sellers until the Escrow Agent receives instruction from Global upon
the consummation of the Initial Closing of the Proposed Acquisition (as it
relates to the funding of the Initial Payment) and the consummation of each
Subsequent Closing of the Proposed Acquisition (as it relates to the funding of
any Subsequent Payment); and

 

WHEREAS, pursuant to the terms of such escrow, if the Initial Closing of the
Proposed Acquisition does not get consummated pursuant to the terms of the
Purchase Agreement within three (3) Business Days of the Escrow Funding Date,
such Escrow Amount shall be returned to Global (other than that portion of any
Escrow Amount which, by the terms of the Purchase Agreement, is to be paid to
the Exxon Sellers); and

 

WHEREAS, the Loan Parties, the Lenders and the Administrative Agent and the L/C
Issuer desire to amend certain provisions of the Credit Agreement and to consent
to certain modifications to the existing provisions of the Credit Agreement, all
as provided more fully herein below;

 

2

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

§1.  Consent To Modifications to Exercising of Accordion.  Notwithstanding
anything to the contrary contained in the Credit Agreement (including, without
limitation, the provisions of Section 2.13 thereof), the parties hereto hereby
agree that (a) the Borrowers have requested a $200,000,000 increase in the
Aggregate Revolver Commitment, such increase to be effective on the Escrow
Funding Date; (b) by their signature below, each Lender identified on Exhibit A
attached hereto (an “Increasing Lender”) has committed to increase its
respective Revolver Commitment by the amount set forth on Exhibit A (such amount
for each Increasing Lender, such Increasing Lender’s “Committed Amount”) on the
Escrow Funding Date; (c) to the extent the Lenders have made Loans to the
Borrowers hereunder to enable Global to fund the Escrow Amount and the Initial
Closing of the Proposed Acquisition does not get consummated pursuant to the
terms hereof and thereof and the First Amendment Effective Date has not occurred
within three (3) Business Days of the Escrow Funding Date, the Borrowers shall
immediately repay any Loans borrowed to fund such Escrow Amount and the
Aggregate Revolver Commitment shall automatically be reduced by the aggregate
Committed Amounts, provided, the Borrowers shall be permitted to subsequently
increase the Aggregate Revolver Commitment in accordance with Section 2.13 of
the Credit Agreement; (d) to the extent the Escrow Funding Date and the First
Amendment Effective Date does not occur by October 31, 2010, then, effective
November 1, 2010, each such Increasing Lender’s commitment to increase its
respective Revolver Commitment shall automatically terminate on such date and be
permanently reduced to zero; (e) to the extent the Escrow Funding Date occurs on
or prior to October 31, 2010, then on the Escrow Funding Date, Schedule 2.01 to
the Credit Agreement shall be automatically updated to give effect to the
increase in the Aggregate Revolver Commitment (which shall be subject to
reduction as set forth in clause (c) hereof); (f) to the extent the Escrow
Funding Date has not occurred by October 1, 2010 then on the earlier to occur of
(i) the First Amendment Effective Date and (ii) November 1, 2010, the Borrowers
shall pay to the Administrative Agent, for the pro rata accounts of the
Increasing Lenders, an annualized ticking fee of fifty (50) basis points on the
Committed Amount for the period of October 1, 2010 through the date such fee is
paid; and (g) to the extent the First Amendment Effective Date occurs prior to
November 1, 2010, the Borrowers shall pay to the Administrative Agent for the
account of each Increasing Lender an upfront fee as contemplated in a certain
fee letter dated as of the date hereof by and between the Administrative Agent
and the Borrowers (the “Fee Letter”).

 

§2.  Amendment to Section 1 of the Credit Agreement.  Section 1.1 of the Credit
Agreement is hereby amended as follows:

 

(a)                                  The definition of “Acquisition Capital
Expenditures” contained in Section 1.1 of the Credit Agreement is hereby amended
by inserting immediately after the words “Warex Acquisition” which appear in
such definition a comma and the words “XOM Acquisition”.

 

3

--------------------------------------------------------------------------------


 

(b)                                 The definition of “Applicable Revolver Rate”
contained in Section 1.1 of the Credit Agreement is hereby amended by deleting
such definition in its entirety and restating it as follows:

 

“Applicable Revolver Rate” means, in respect of the Revolver Loans, and prior to
the First Amendment Effective Date, (a) from the Closing Date to the date on
which the Administrative Agent receives a Compliance Certificate pursuant to
Section 6.02(b) for the fiscal quarter ended March 31, 2010, the applicable
percentage per annum set forth below under Pricing Level 1, and (b) thereafter,
the applicable percentage per annum set forth below determined by reference to
the Combined Senior Secured Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(b):

 

 

Pricing
Level

 

Combined
Senior
Secured
Leverage
Ratio

 

Applicable
Revolver
Rate for
Base Rate
Loans (in
basis
points)

 

Applicable
Revolver Rate
for Eurodollar
Rate Loans
and Cost of
Funds Rate
Loans (in
basis points)

1

 

Less than 1.50:1.00

 

200

 

300

2

 

Greater than or equal to 1.50:1.00

 

225

 

325

 

and from and after the First Amendment Effective Date, (a) from the First
Amendment Effective Date to the date on which the Administrative Agent receives
a Compliance Certificate pursuant to Section 6.02(b) for the fiscal quarter
ended immediately after the First Amendment Effective Date, the applicable
percentage per annum set forth below under Pricing Level 3, and (b) thereafter,
the applicable percentage per annum set forth below determined by reference to
the Combined Total Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b):

 

Pricing
Level

 

Combined
Total
Leverage
Ratio

 

Applicable
Revolver
Rate for
Base Rate
Loans (in
basis
points)

 

Applicable
Revolver Rate
for Eurodollar
Rate Loans
and Cost of
Funds Rate
Loans (in
basis points)

1

 

Less than 1.50:1.00

 

200

 

300

 

4

--------------------------------------------------------------------------------


 

2

 

Greater than or equal to 1.50:1.00 but less than 2.50:1.00

 

225

 

325

3

 

Greater than or equal to 2.50:1.00 but less than 3.00:1.00

 

250

 

350

4

 

Greater than or equal to 3.00:1.00

 

287.5

 

387.5

 

Any increase or decrease in the Applicable Revolver Rate resulting from a change
in the Combined Senior Secured Leverage Ratio or Combined Total Leverage Ratio,
as the case may be, shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, the highest pricing level shall apply in respect of all
the Revolver Loans as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered and in each case
shall remain in effect until the date on which such Compliance Certificate is
delivered.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Margin for any period shall be subject to the
provisions of Section 2.09(b).

 

(c)                                  The definition of “Combined EBITDA”
contained in Section 1.1 of the Credit Agreement is hereby amended by deleting
such definition in its entirety and restating it as follows:

 

“Combined EBITDA” means for any period, for each Applicable Loan Party and its
Subsidiaries on a combined basis, an amount equal to Combined Net Income for
such period plus (a) the following to the extent deducted in calculating such
Combined Net Income: (i) Combined Total  Interest Expense for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
such Applicable Loan Party and its Subsidiaries for such period,
(iii) depreciation and amortization expense, (iv) other non-recurring expenses
of the Applicable Loan Parties and their Subsidiaries reducing such Combined Net
Income which do not represent a cash item in such period or any future period,
and (v) without duplication for any adjustments made in connection with pro
forma

 

5

--------------------------------------------------------------------------------


 

calculations made as a result of the XOM Acquisition, solely as it relates to
the XOM Acquisition, and solely with respect to the fiscal quarter ending
immediately after the fiscal quarter in which the XOM Acquisition occurs, cash
transaction expenses relating to the XOM Acquisition approved by the
Administrative Agent and in an aggregate amount not to exceed $3,000,000 and
regardless of whether such expenses were actually taken in the quarter in which
the XOM Acquisition occurred or the subsequent fiscal quarter and minus (b) the
following to the extent included in calculating such Combined Net Income:
(i) Federal, state, local and foreign income tax credits of the Applicable Loan
Parties and their Subsidiaries for such period, and (ii) all nonrecurring
non-cash items increasing Combined Net Income for such period, provided,
however, notwithstanding anything to the contrary contained herein, any gains or
losses from any Dispositions shall be excluded from the calculation of Combined
EBITDA.  For purposes of calculating Combined EBITDA for purposes of calculating
the minimum Combined EBITDA covenant, the Combined Interest Coverage Ratio, the
Combined Total Leverage Ratio or the Combined Senior Secured Leverage Ratio for
any period in which the Warex Acquisition, the XOM Acquisition or a Permitted
Acquisition has occurred, Combined EBITDA shall be adjusted in a manner which is
satisfactory to the Administrative Agent in all respects to give effect to the
consummation of the Warex Acquisition, the XOM Acquisition or such Permitted
Acquisition, as the case may be, on a pro forma basis as if the Warex
Acquisition, the XOM Acquisition or such Permitted Acquisition, as the case may
be, had occurred on the first date of the test period.

 

(d)                                 Section 1.1 of the Credit Agreement is
further amended by inserting the following definitions in the appropriate
alphabetical order:

 

“Company Stations” has the meaning set forth in the definition of XOM
Acquisition.

 

“Dealer Stations” has the meaning set forth in the definition of XOM
Acquisition.

 

“First Amendment” means that certain First Amendment to Amended and Restated
Credit Agreement dated as of August 18, 2010 by and among the Loan Parties, the
Lenders party thereto, the Administrative Agent and the L/C Issuer.

 

“First Amendment Effective Date” has the meaning given such term in the First
Amendment.

 

“First Closing” has the meaning set forth in the definition of XOM Acquisition.

 

6

--------------------------------------------------------------------------------


 

“First Payment” has the meaning set forth in the definition of XOM Acquisition.

 

“Reduction Date” means the last day of the fiscal quarter which occurs in the
first quarter in which any Loan Party receives proceeds of not less than
$75,000,000 from any Equity Issuance of a Loan Party or the issuance of the
Senior Unsecured Notes or unsecured Subordinated Debt, provided, to the extent
the Loan Parties have not received such proceeds on or prior to June 30, 2011,
then the Reduction Date shall mean June 30, 2011.

 

“Subsequent Company Station Closing” has the meaning set forth in the definition
of XOM Acquisition.

 

“Subsequent Company Station Payment” has the meaning set forth in the definition
of XOM Acquisition.

 

“XOM Acquisition” means the acquisition by Global from the XOM Sellers of
certain service station properties and related assets in Massachusetts, New
Hampshire and Rhode Island for an aggregate purchase price of not more than
$205,000,000 (and the assumption of certain environmental liabilities), subject
to customary adjustments in the ordinary course as contemplated by the XOM
Purchase Agreement pursuant to the terms of the XOM Purchase Agreement and, in
connection therewith, the subsequent transfer by Global of certain of the assets
acquired from such XOM Sellers to Montello.  For the avoidance of doubt,
pursuant to the terms of the XOM Purchase Agreement, the XOM Acquisition will be
consummated in two or more stages, with Global initially purchasing all those
properties and related assets which are not operated by the XOM Seller (such
stations and related assets being hereinafter referred to as the “Dealer
Stations”) for a purchase price of approximately $155,000,000 of the
$205,000,000 contemplated total purchase price (such initial purchase being
hereinafter referred to as the “First Closing”; and the purchase price to be
paid in connection with the First Closing being hereinafter referred to as the
“First Payment”) and with Global then purchasing the remaining forty two (42)
properties and related assets which are operated by the XOM Seller (such
stations and related assets being hereinafter referred to as the “Company
Stations”) in one or more closings for the remaining portion of the purchase
price (each such subsequent purchase being hereinafter referred to as a
“Subsequent Company Station Closing” and the purchase price to be paid in
connection with each Subsequent Company Station Closing being hereinafter
referred to as a “Subsequent Company Station Payment” and the aggregate purchase
price to be paid in connection with all Subsequent Company Station Closings
being hereinafter referred to as the “Subsequent Company Station Payments”).

 

7

--------------------------------------------------------------------------------


 

“XOM Purchase Agreement” means that certain Sale and Purchase Agreement dated as
of May 24, 2010 by and between the XOM Sellers and Global, as the same may be
amended.

 

“XOM Seller” means, collectively, ExxonMobil Oil Corporation, a New York
corporation and Exxon Mobil Corporation, a New Jersey corporation.

 

§3.  Amendment to Section 2 of the Credit Agreement.  Section 2 of the Credit
Agreement is hereby amended as follows:

 

(a)                                  Section 2.03(a)(i) of the Credit Agreement
is hereby amended by deleting the words “the Outstanding Amount of the L/C
Obligations for Product Under Contract LCs shall not exceed $20,000,000” which
appear in such section and substituting in place thereof the words “the
Outstanding Amount of the L/C Obligations for Product Under Contract LCs shall
not exceed $40,000,000”.

 

(b)                                 Section 2.03(h) of the Credit Agreement is
hereby amended by deleting Section 2.03(h) in its entirety and restating it as
follows:

 

(h)                                 Letter of Credit Fees.  The Borrowers shall
pay to the Administrative Agent for the account of each Lender in accordance
with its Applicable Percentage a Letter of Credit fee (the “Letter of Credit
Fee”) for each Letter of Credit equal to the Applicable WC Rate times the daily
amount available to be drawn under such Letter of Credit; provided, however, any
Letter of Credit Fees otherwise payable for the account of a Defaulting Lender
with respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the L/C Issuer pursuant to this
Section 2.03 shall be payable, to the maximum extent permitted by applicable
Law, to the other Lenders in accordance with the upward adjustments in their
respective Applicable Percentages allocable to such Letter of Credit pursuant to
Section 2.15(a)(iv), with the balance of such fee, if any, payable to the L/C
Issuer for its own account.  For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06.  Letter of Credit
Fees shall be (i) due and payable on the first Business Day after the end of
each calendar month, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a monthly basis in arrears.  If there
is any change in the Applicable WC Rate during any calendar month, the daily
amount available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable WR Rate separately for each period during such
month that such Applicable WC Rate was in effect.  Notwithstanding anything to
the contrary contained herein, upon the request of the Required Lenders, while
any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.

 

8

--------------------------------------------------------------------------------


 

(c)                                  Section 2.03(i) of the Credit Agreement is
hereby amended by deleting Section 2.03(i) in its entirety and restating it as
follows:

 

(i)                                     Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuer.  The Borrowers shall pay directly to
the L/C Issuer for its own account a fronting fee (i) with respect to each
commercial Letter of Credit, at the rate specified in the Fee Letter, computed
on the amount of such Letter of Credit, and payable upon the issuance thereof,
(ii) with respect to any amendment of a commercial Letter of Credit increasing
the amount of such Letter of Credit, at a rate separately agreed between the
Borrowers and the L/C Issuer, computed on the amount of such increase, and
payable upon the effectiveness of such amendment, and (iii) with respect to each
standby Letter of Credit, at the rate per annum specified in the Fee Letter,
computed on the daily amount available to be drawn under such Letter of Credit
on a monthly basis in arrears.  Such fronting fee shall be due and payable on
the tenth Business Day after the end of each calendar month in respect of the
most recently-ended monthly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand.  For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06.  In addition, the Borrowers shall pay directly to
the L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in effect. 
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.

 

(d)                                 Section 2.13(a) of the Credit Agreement is
hereby amended by deleting Section 2.13(a) in its entirety and restating it as
follows:

 

(a)                                  Request for Increase.  Provided there
exists no Default, upon notice to the Administrative Agent (which shall promptly
notify the Lenders), the Borrowers may from time to time from and after the
First Amendment Effective Date, request an increase in the Aggregate WC
Commitments or the Aggregate Revolver Commitments, or both, by an amount (for
all such requests) not exceeding $200,000,000; provided that (i) any such
request shall specify whether such request is for an increase in the Aggregate
WC Commitment, the Aggregate Revolver Commitment or both (and, if both, the
allocation between the two); (ii) any such request for an increase shall be in a
minimum amount of $5,000,000; and (iii) the Aggregate Revolver Commitment may
not be increased by more than $50,000,000.  At the time of sending such notice,
the Borrowers (in consultation with the Administrative Agent) shall specify the
time period within which each Lender is requested to respond (which shall in no
event

 

9

--------------------------------------------------------------------------------


 

be less than ten Business Days from the date of delivery of such notice to the
Lenders).

 

§4.  Amendment to Section 6 of the Credit Agreement.  Section 6 of the Credit
Agreement is hereby amended as follows:

 

(a)                                  Section 6.01(a) of the Credit Agreement is
hereby amended by deleting Section 6.01(a) in its entirety and restating it as
follows:

 

(a)                                  as soon as available, but in any event 90
days after the end of each fiscal year of MLP (or, if earlier, fifteen (15) days
after the date required to be filed with the SEC (without giving effect to any
extension permitted by the SEC)), a copy of the MLP’s Form 10-K, which report
shall include the MLP’s complete combined financial statements together with all
notes thereto, all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and applicable Securities Laws and shall
not be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit.  These financial
statements shall contain a combined balance sheet of MLP and its Subsidiaries as
at the end of such fiscal year, and the related combined statements of income or
operations, shareholders’ or members’ equity and cash flows for such fiscal
year, setting forth, in the case of the income statement and cash flows, in
comparative form the figures for the previous fiscal year and, in the case of
the balance sheet, in comparative form for the most recent year end;

 

(b)                                 Section 6.01(b) of the Credit Agreement is
hereby amended by deleting Section 6.01(b) in its entirety and restating it as
follows:

 

(b)                                 as soon as available, but in any event
(i) 45 days after the end of each of the first three fiscal quarters of each
fiscal year of MLP (or, if earlier, five (5) days after the date (if required)
to be filed with the SEC (without giving effect to any extension permitted by
the SEC)), a copy of the MLP’s Form 10-Q, which report shall include MLP’s
unaudited combined balance sheet of MLP and its Subsidiaries as at the end of
such fiscal quarter, and the related combined statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of MLP’s fiscal year then ended, and (ii) 45 days after the end of
the fourth fiscal quarter of each fiscal year of MLP, a combined balance sheet
of MLP and its Subsidiaries as at the end of such fiscal quarter, and the
related combined statements of income or operations, shareholders’ equity and
cash flows for such fiscal quarter and for the portion of MLP’s fiscal year then
ended, each such report referred to in (i) and (ii) above to be calculated on a
FIFO basis and setting forth, in the case

 

10

--------------------------------------------------------------------------------

 


 

of the income statement, in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year, in the case of the cash flow
statement, the year-to-date figures in comparative form for the figures for the
same period of the prior fiscal year, and, in the case of the balance sheet, in
comparative form for the most recent year end, all in reasonable detail,
certified by a Responsible Officer of the Loan Parties as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of MLP and each of its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes;

 

(c)                                  Section 6.01(c) of the Credit Agreement is
hereby amended by deleting Section 6.01(c) in its entirety and restating it as
follows:

 

(c)                                  as soon as practicable, but in any event 45
days after the end of each month of MLP, unaudited monthly combined financial
reports of MLP and its Subsidiaries for such month and the portion of the fiscal
year then ended (including balance sheet and income reports), each calculated on
a FIFO basis and prepared in accordance with GAAP, together with a certification
by a Responsible Officer that the information contained in such financial
reports fairly presents the combined financial condition of MLP on the date
thereof (subject to year-end adjustments);

 

(d)                                 Section 6.13(b) of the Credit Agreement is
hereby amended by deleting Section 6.13(b) in its entirety and restating it as
follows:

 

(b)  Each Loan Party has granted to the Administrative Agent, for the benefit of
the Administrative Agent and the other Secured Parties, a lien on substantially
all of such Loan Party’s assets as set forth in the Security Documents.  In
furtherance of the foregoing, in connection with property that becomes property
owned by a Loan Party after the Closing Date for which a Lien on such property
is required by the terms of the Security Documents, or if any Loan Property
acquires any fee or leasehold interest in any Real Estate after the Closing
Date, other than any leasehold interests in any property acquired in the XOM
Acquisition for which the Loan Parties have used commercially reasonable efforts
to obtain but for which the owner of such property will not consent to such
leasehold mortgage (in which case such leasehold mortgage will not be required),
the applicable Loan Party shall deliver (A) such documentation as the
Administrative Agent may reasonably deem necessary or desirable in order to
create and perfect and obtain the full benefits of such Lien, including
mortgages, deeds of trust, security agreements, UCC-1 financing statements,
surveys, real estate title insurance policies, certified resolutions and other
organizational and authorizing documents of the grantor of liens, favorable
opinions of the general counsel of the applicable Loan Party (which shall cover,
among other things, the legality, validity, binding effect and enforceability of
the documentation referred to above and the

 

11

--------------------------------------------------------------------------------


 

perfection of the Administrative Agent’s Liens thereunder) and other items of
the types required to be delivered pursuant to Section 4.01, all in form,
content and scope reasonably satisfactory to the Administrative Agent, and
(B) such other documentation as the Required Lenders may reasonably deem
necessary or desirable in order to create and perfect and obtain the full
benefits of such Lien.

 

(e)                                  Section 6 of the Credit Agreement is hereby
amended by inserting immediately following the end of Section 6.14 the following
new section:

 

6.15.                     Certificates of Compliance in Connection with XOM
Acquisition.  In connection with the XOM Acquisition and the fee properties
acquired in connection therewith, to the extent any fee property has a recorded
order of conditions applicable thereto without a corresponding certificate of
compliance relating thereto and such order of conditions was recorded not
earlier than August 18, 2005, the Borrowers shall use commercially reasonable
efforts to obtain, within ninety (90) days from the date the Borrowers obtain
title to each such location, an applicable certificate of compliance with
respect to each applicable location.

 

§5.  Amendment to Section 7 of the Credit Agreement.  Section 7 of the Credit
Agreement is hereby amended as follows:

 

(a)                                  Section 7.02(j) of the Credit Agreement is
hereby amended by (i) inserting immediately after the words “the Warex
Acquisition” which appears in Section 7.02(j) a comma and the words “the XOM
Acquisition” and (ii) deleting the word “and” which appears at the end of the
text of Section 7.02(j).

 

(b)                                 Section 7.02 of the Credit Agreement is
further amended by (i) deleting the period which appears at the end of the text
of Section 7.02(k) and substituting in place thereof a semicolon and the word
“and”; and (ii) inserting immediately after the end of Section 7.02(k) the
following new paragraph 7.02(l):

 

(l)  Investments by a Loan Party in (i) Persons who operate service stations on
sites which are neither owned nor leased by a Loan Party, the proceeds of which
are expected to be used by such Persons to make improvements at such locations
and in connection with supply contracts entered into or to be entered into
between a Loan Party and such Person, so long as the aggregate amount of all
such Investments made under this Section 7.02(l)(i) in any fiscal year, when
taken together with all other Capital Expenditures made in such year, does not
exceed the Capital Expenditure limits set forth in Section 7.19 hereof; and
(ii) Persons with which distributor and/or subdistributor arrangements are in
place or expect to be in place, so long as the aggregate amount of all such
Investments made under this Section 7.02(l)(ii) does not exceed the amount
permitted to be made in connection with a Permitted Acquisition pursuant to
Section 7.06(c) hereof.

 

12

--------------------------------------------------------------------------------


 

(c)                                  Section 7.03(b) of the Credit Agreement is
hereby amended by deleting the words “Subordinated Notes” which appear in
Section 7.03(b) and substituting in place thereof the words “Subordinated Debt”.

 

(d)                                 Section 7.03(f) of the Credit Agreement is
hereby amended by inserting immediately after the words “in respect of capital
leases” which appear in Section 7.03(f) the words “(which, for the avoidance of
doubt, do not include any sale-leaseback transactions otherwise permitted
pursuant to Section 7.05(g) hereof)”.

 

(e)                                  Section 7.05(c) of the Credit Agreement is
hereby amended by deleting Section 7.05(c) in its entirety and restating it as
follows:

 

(c)                                  Dispositions of equipment or real property
(other than in connection with any sale-leaseback transactions permitted
pursuant to Section 7.05(g) hereof) to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property,
(ii) the proceeds of such Disposition are reasonably promptly applied to the
purchase price of replacement property or (iii) the aggregate value of all the
equipment or real property disposed of pursuant to this
Section 7.05(c)(iii) does not exceed $50,000,000 over the life of this Agreement
and, to the extent the aggregate value of any equipment or real property
disposed of in any one Disposition exceeds $2,000,000 or the aggregate value of
all equipment or real property disposed of pursuant to this
Section 7.05(c)(iii) exceeds $25,000,000, then, to the extent the proceeds
received in connection thereof are not reinvested in a Loan Party’s business or
committed to being reinvested in such business within 180 days after receipt
thereof, then 181 days after receipt of such proceeds the Borrowers shall repay
any outstanding Revolver Loans in the amount of such proceeds not so reinvested;

 

(f)                                    Section 7.05 of the Credit Agreement is
further amended by (i) deleting the word “and” which appears at the end of
Section 7.05(e); (ii) inserting the word “and” after the end of the text of
Section 7.05(f) and inserting the new Section 7.05(g):

 

(g)                                 Dispositions consisting of arrangements
whereby a Loan Party sells or transfers any property owned by it in order then
or thereafter to lease such property or lease other property that a Loan Party
intends to use for substantially the same purpose as the property being sold or
transferred, provided the aggregate value of all such property disposed of in
such manner shall not exceed $75,000,000 over the life of this Agreement.

 

(g)                                 Section 7.06(b) of the Credit Agreement is
hereby amended by deleting Section 7.06(b) in its entirety and restating it as
follows:

 

(b)                                 (i) Mergers and consolidations permitted by
Section 7.04; (ii) the Warex Acquisition, provided, in the case of the Warex
Acquisition,

 

13

--------------------------------------------------------------------------------


 

only so long as (1) no Default or Event of Default has occurred and is
continuing or would exist as a result thereof; (2) the board of directors and
(if required by applicable law) the shareholders, or the equivalent thereof of
the Loan Parties and of the Warex Seller has approved such acquisition; (3) the
Warex Acquisition is consummated on substantially the terms set forth in the
Warex Purchase Agreement; (4) the Borrowers have provided the Administrative
Agent with prior written notice of the date of consummation of such Warex
Acquisition; (5) the Administrative Agent shall have ordered, or arranged for
the ordering of, an appraisal of the assets to be acquired in connection with
the Warex Acquisition; and (6) the Warex Acquisition would not subject the
Administrative Agent or any Lender to any additional regulatory or third party
approvals in connection with the exercise of any of its rights or remedies under
this Agreement or any other Loan Document; and (iii) the XOM Acquisition,
provided, in the case of the XOM Acquisition, only so long as (1) no Default or
Event of Default has occurred and is continuing or would exist as a result
thereof (including, without limitation both before and after each of the First
Closing and the Second Closing); (2) the board of directors and (if required by
applicable law) the shareholders, or the equivalent thereof of the Loan Parties
and of the XOM Seller has approved such acquisition; (3) the XOM Acquisition is
consummated on substantially the terms set forth in the XOM Purchase Agreement
(including, without limitation, that the Loan Parties do not make any Subsequent
Company Station Payment until the occurrence of the Subsequent Company Station
Closing applicable thereto); (4) the Borrowers have provided the Administrative
Agent with prior written notice of the date of consummation of each of the First
Closing and each Subsequent Company Station Closing under the XOM Acquisition
and, in connection with the Subsequent Company Station Closings, the Borrowers
shall request the entire amount necessary to fund such closings in one
borrowing; (5) the Administrative Agent shall have ordered, or arranged for the
ordering of, an appraisal of the assets to be acquired in connection with the
XOM Acquisition (other than assets consisting of leased properties); (6) the
Loan Parties have complied with all provisions of the Agreement relating to the
granting of security interests in the property to be acquired; (7) the XOM
Acquisition would not subject the Administrative Agent or any Lender to any
additional regulatory or third party approvals in connection with the exercise
of any of its rights or remedies under this Agreement or any other Loan
Document; and (8) to the extent all stations and assets to be acquired in the
Subsequent Company Station Closings are not consummated on or prior to
November 1, 2010, then on the date which is the earlier to occur of November 1,
2010 and the date on which the Loan Parties determine that additional Subsequent
Company Stations Closings will not occur, the Loan Parties shall repay the
Revolver Loans in an amount equal to the Subsequent Company Station Payments
associated with the Subsequent Company Station Closings that are not to occur
and shall permanently reduce the Aggregate Revolver Commitment by such amount;

 

14

--------------------------------------------------------------------------------


 

(h)                                 Section 7.06(c) of the Credit Agreement is
hereby amended by inserting after the words “other than the Warex Acquisition”
which appear in Section 7.06(c) the words “and the XOM Acquisition”.

 

(i)                                     Section 7.09 of the Credit Agreement is
hereby amended by inserting at the end of the text of Section 7.09 the following
sentence:  “For the avoidance of doubt, the parties hereto hereby acknowledge
that the Loan Parties have informed the Administrative Agent and the Lenders
that in connection with the stations to be acquired in connection with the XOM
Acquisition the Loan Parties anticipate entering into a management agreement
with Alliance in respect of such stations (and any other stations covered by
such management agreement) and the Loan Parties have informed the Administrative
Agent and the Lenders that the terms of such management agreement constitute an
arm’s length transaction on fair and reasonable terms substantially as favorable
to the applicable Loan Party as would be obtainable by such Loan Party from a
non-Affiliated third party, and the applicable Loan Parties have obtained all
necessary internal approvals (including, without limitation, any internal
approvals deemed necessary by the Loan Parties’ conflicts committee) as such
Loan Party’s deem advisable prior to entering into such agreement.”

 

(j)                                     Section 7.13 of the Credit Agreement is
hereby amended by deleting the words “of not more than 500,000 barrels” which
appear in Section 7.13 and substituting in place thereof the words “of not more
than 600,000 barrels”.

 

(k)                                  Section 7.15 of the Credit Agreement is
hereby amended by deleting the words “Subordinated Notes” which appear in
Section 7.15 and substituting in place thereof the words “Subordinated Debt”.

 

(l)                                     Section 7.18(ii) of the Credit Agreement
is hereby amended by deleting the amount “$50,000,000” which appears in
Section 7.18(ii) and substituting in place thereof the amount “$75,000,000”.

 

(m)                               Section 7.18(iv) of the Credit Agreement is
hereby amended by deleting Section 7.18(iv) in its entirety and restating it as
follows:

 

(iv)                              Combined Senior Secured Leverage Ratio. 
Permit the Combined Senior Secured Leverage Ratio as at the end of any fiscal
quarter to be greater than (a) 3.25:1.00 as at the end of each fiscal quarter to
occur prior to the Reduction Date; and (b) 2.50:1.00 on the Reduction Date and
for each fiscal quarter ending thereafter.

 

(n)                                 Section 7.19 of the Credit Agreement is
hereby amended by deleting Section 7.19 in its entirety and restating it as
follows:

 

7.19                        Capital Expenditures.  Make or become legally
obligated to make any Capital Expenditures in any fiscal year that exceed, in
the aggregate for all Loan Parties, (a) $25,000,000 for the fiscal year ending

 

15

--------------------------------------------------------------------------------


 

December 31, 2010; and (b) $30,000,000 for any fiscal year ending December 31,
2011 and thereafter.

 

§6.  Amendment to Section 10 of the Credit Agreement.  Section 10.06(b)(ii) of
the Credit Agreement is hereby amended by deleting Section 10.06(b)(ii) in its
entirety and restating it as follows:

 

(ii)  Non Pro Rata Assignments.  Notwithstanding anything to the contrary
contained herein, any Lender shall be permitted to make a non-pro rata
assignment of any portion of the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned hereunder
(i.e. there shall be permitted non-pro rata assignment of the WC Commitment and
the Revolver Commitment).

 

§7.  Amendment to Exhibit E of the Credit Agreement.  Exhibit E to the Credit
Agreement (the Compliance Certificate) is hereby amended by deleting Exhibit E
in its entirety and replacing it with the Exhibit E attached hereto.

 

§8.  Conditions to Amendment Closing; Conditions to First Amendment Effective
Date.This First Amendment will close on, and be binding on the parties, as of
the date hereof, including the modification contemplated by Section 1 hereof,
but no modification or amendments contemplated by Sections 2 through 7 hereof
will be effective until the First Amendment Effective Date (as hereinafter
defined), upon receipt by the Administrative Agent of the fully-executed
original counterparts of this First Amendment executed by the Loan Parties, the
Administrative Agent, the L/C Issuer and the required Lenders.  The Borrowers
shall be permitted to request Loans under the Credit Agreement on the Escrow
Funding Date in order to fund the Escrow Amount, and the provisions of Section 1
hereof shall be applicable thereto, so long as the following conditions have
been satisfied as of such Escrow Funding Date:  (a)  no Default or Event of
Default has occurred and is continuing or would exist as a result thereof; and
(b) the Administrative Agent is satisfied with the terms and conditions of the
escrow arrangements described in this First Amendment.  The modifications and
amendments contemplated by Sections 2 through 7 hereof will be effective upon
the satisfaction of the following conditions (such date being hereinafter
referred to as the “First Amendment Effective Date”) and the Administrative
Agent will promptly notify each Lender of the occurrence of the First Amendment
Effective Date:

 

(a)                                  the Initial Closing of the Proposed
Acquisition has been consummated and, at the time of such consummation (1) no
Default or Event of Default has occurred and is continuing or would exist as a
result thereof; (2) the board of directors and (if required by applicable law)
the shareholders, or the equivalent thereof of the Loan Parties and of the Exxon
Sellers has approved such acquisition; (3) the Initial Closing of the Proposed
Acquisition is consummated on substantially the terms set forth in the Purchase
Agreement; (4) the Borrowers had provided the Administrative Agent with prior
written notice of the date of consummation of the Initial Closing of such
Proposed Acquisition; (5) the Administrative Agent ordered, or arranged for the
ordering of, an appraisal of the fee assets (and not any leasehold

 

16

--------------------------------------------------------------------------------


 

interests) to be acquired in connection with the Proposed Acquisition; (6) the
Loan Parties complied with all provisions of the Credit Agreement relating to
the granting of security interests in the property to be acquired; and (7) the
Proposed Acquisition does not subject the Administrative Agent or any Lender to
any additional regulatory or third party approvals in connection with the
exercise of any of its rights or remedies under the Credit Agreement or any
other Loan Document;

 

(b)                                 receipt by the Administrative Agent for the
respective accounts of each Lender who consented to the First Amendment on or
prior to August 18, 2010 of an amendment fee of five basis points on such
Lender’s WC Commitment and Revolver Commitment;

 

(c)                                  to the extent applicable, receipt by the
Administrative Agent for the pro rata accounts of any Increasing Lender, the
applicable ticking fee as contemplated by Section 1 hereof; and

 

(d)                                 payment to the Administrative Agent for the
accounts of the Administrative Agent and each Increasing Lender of the fees
contemplated by the Fee Letter.

 

§9.                               Representations and Warranties.  Each of the
Loan Parties hereby repeats, on and as of the date hereof, each of the
representations and warranties made by it in Article V of the Credit Agreement,
provided, that all references therein to the Credit Agreement shall refer to
such Credit Agreement as amended hereby.  In addition, each of the Loan Parties
hereby represents and warrants that the execution and delivery by such Loan
Party of this First Amendment and the performance by each such Loan Party of all
of its agreements and obligations under the Credit Agreement as amended hereby
and the other Loan Documents to which it is a party are within the corporate,
partnership and/or limited liability company authority of each of the Loan
Parties and have been duly authorized by all necessary corporate, partnership
and/or membership action on the part of each of the Loan Parties.

 

§10.                        Ratification, Etc.  Except as expressly amended
hereby, the Credit Agreement and all documents, instruments and agreements
related thereto, including, but not limited to the Security Documents, are
hereby ratified and confirmed in all respects and shall continue in full force
and effect.  The Credit Agreement and this First Amendment shall be read and
construed as a single agreement.  All references in the Credit Agreement or any
related agreement or instrument to the Credit Agreement shall hereafter refer to
the Credit Agreement as amended hereby.  This First Amendment shall constitute a
Loan Document.

 

§11.                        No Waiver.  Nothing contained herein shall
constitute a waiver of, impair or otherwise affect any Obligations, any other
obligation of the Loan Parties or any rights of the Administrative Agent, the
L/C Issuer, the Syndication Agent, the Co-Documentation Agents or the Lenders
consequent thereon.

 

17

--------------------------------------------------------------------------------


 

§12.                        Counterparts.  This First Amendment may be executed
in one or more counterparts, each of which shall be deemed an original but which
together shall constitute one and the same instrument.

 

§13.                        Governing Law.  THIS FIRST AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REFERENCE TO CONFLICT OF LAWS).

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as a
document under seal as of the date first above written.

 

 

GLOBAL OPERATING LLC

 

By:

Global Partners LP, its sole member

 

By:

Global GP LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

GLOBAL COMPANIES LLC

 

By:

Global Operating LLC, its sole member

 

By:

Global Partners LP, its sole member

 

By:

Global GP LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

GLOBAL MONTELLO GROUP CORP.

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

CHELSEA SANDWICH LLC

 

By:

Global Operating LLC, its sole member

 

By:

Global Partners LP, its sole member

 

By:

Global GP LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

GLEN HES CORP.

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Title: Executive Vice President

 

19

--------------------------------------------------------------------------------


 

 

GLP FINANCE CORP.

 

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

GLOBAL ENERGY MARKETING LLC

 

By:

Global Operating LLC, its sole member

 

By:

Global Partners LP, its sole member

 

By:

Global GP LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

GLOBAL PARTNERS LP

 

By:

Global GP LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

GLOBAL GP LLC

 

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Title: Executive Vice President

 

20

--------------------------------------------------------------------------------

 


 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

 

By:

/s/ Alan Tapley

 

Name:

Alan Tapley

 

Title:

Assistant Vice President

 

21

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender and

 

L/C Issuer

 

 

 

 

By:

/s/ Christen A. Lacey

 

Name:

Christen A. Lacey

 

Title:

Senior Vice President

 

22

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a

 

Lender

 

 

 

 

By:

/s/ Thomas G. Williams

 

Name:

Thomas G. Williams

 

Title:

Vice President

 

23

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A., as a Lender

 

 

 

 

By:

/s/ Daniel M. Grondin

 

Name:

Daniel M. Grondin

 

Title:

Senior Vice President

 

24

--------------------------------------------------------------------------------


 

 

SOCIETE GENERALE, as a Lender

 

 

 

 

By:

/s/ Anson Williams

 

Name:

Anson Williams

 

Title:

Director

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

25

--------------------------------------------------------------------------------


 

 

STANDARD CHARTERED BANK, as a

 

Lender

 

 

 

 

By:

/s/ Patricia Doyle

 

Name:

Patricia Doyle

 

Title:

Director

 

 

 

By:

/s/ Robert K. Reddington

 

Name:

Robert K. Reddington

 

Title:

Assistant Vice President

 

26

--------------------------------------------------------------------------------


 

 

RBS CITIZENS, NATIONAL

 

ASSOCIATION, as a Lender

 

 

 

 

By:

/s/ Marina E. Grossi

 

Name:

Marina E. Grossi

 

Title:

Senior Vice President

 

27

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, as a Lender

 

 

 

 

By:

/s/ Matthew L. Rosetti

 

Name:

Matthew L. Rosetti

 

Title:

Vice President

 

 

 

By:

/s/ A-C Mathlot

 

Name:

A-C Mathlot

 

Title:

Managing Director

 

28

--------------------------------------------------------------------------------


 

 

COOPERATIEVE CENTRALE

 

RAIFFEISEN-BOERENLEENBANK B.A.,

 

“RABOBANK NEDERLAND” NEW YORK

 

BRANCH, as a Lender

 

 

 

By:

/s/ Andrew Sherman

 

Name:

Andrew Sherman

 

Title:

Executive Director

 

 

 

By:

/s/ Eva Rushkevich

 

Name:

Eva Rushkevich

 

Title:

Executive Director

 

29

--------------------------------------------------------------------------------


 

 

SOVEREIGN BANK, as a Lender

 

 

 

 

By:

/s/ Robert D. Lanigan

 

Name:

Robert D. Lanigan

 

Title:

Senior Vice President

 

30

--------------------------------------------------------------------------------

 


 

 

CREDIT AGRICOLE CORPORATE AND

 

INVESTMENT BANK, as a Lender

 

 

 

By:

/s/ Zali Win

 

Name:

Zali Win

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Michael Kermarrec

 

Name:

Michael Kermarrec

 

Title:

Vice President

 

31

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION, as

 

a Lender

 

 

 

By:

/s/ Keven D. Smith

 

Name:

Keven D. Smith

 

Title:

Senior Vice President

 

32

--------------------------------------------------------------------------------


 

 

TORONTO DOMINION (NEW YORK)

 

LLC, as a Lender

 

 

 

By:

/s/ Debbi L. Brito

 

Name:

Debbi L. Brito

 

Title:

Authorized Signatory

 

33

--------------------------------------------------------------------------------


 

 

RZB FINANCE LLC, as a Lender

 

 

 

By:

/s/ Astrid Wilke

 

Name:

Astrid Wilke

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Joyce Marie Gapay

 

Name:

Joyce Marie Gapay

 

Title:

Vice President

 

34

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

By:

/s/ Don J. McKinnerny

 

Name:

Don J. McKinnerny

 

Title:

Authorized Signatory

 

35

--------------------------------------------------------------------------------


 

 

RAYMOND JAMES BANK, FSB, as a

 

Lender

 

 

 

 

By:

/s/ Garrett McKinnon

 

Name:

Garrett McKinnon

 

Title:

Senior Vice President

 

36

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

 

By:

/s/ Ann E. Sutton

 

Name:

Ann E. Sutton

 

Title:

Director

 

37

--------------------------------------------------------------------------------


 

 

WEBSTER BANK NATIONAL
ASSOCIATION, as a Lender

 

 

 

By:

/s/ Richard A. O’Brien

 

Name:

Richard A. O’Brien

 

Title:

Senior Vice President

 

38

--------------------------------------------------------------------------------


 

 

NATIXIS, NEW YORK BRANCH, as a

 

Lender

 

 

 

 

By:

/s/ David Pershad

 

Name:

David Pershad

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Severine Pardo

 

Name:

Severine Pardo

 

Title:

Director

 

39

--------------------------------------------------------------------------------


 

 

DZ BANK AG DEUTSCHE ZENTRAL-
GENOSSENSCHAFTSBANK FRANKFURT
AM MAIN, as a Lender

 

 

 

 

By:

/s/ Wolfgang H. Haugk

 

Name:

Wolfgang H. Haugk

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ John Coussa

 

Name:

John Coussa

 

Title:

Vice President

 

40

--------------------------------------------------------------------------------


 

 

BRANCH BANKING & TRUST
COMPANY, as a Lender

 

 

 

By:

/s/ Roger Eric Searls

 

Name:

Roger Eric Searls

 

Title:

Vice President

 

41

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING
CORPORATION, as a Lender

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

42

--------------------------------------------------------------------------------


 

RATIFICATION OF GUARANTY

 

Each of the undersigned guarantors (each a “Guarantor”) hereby acknowledges and
consents to the foregoing First Amendment as of August 18, 2010, and agrees that
the Amended and Restated Guaranty dated as of May 14, 2010 (as amended and in
effect from time to time, the “Guaranty”) from each of the undersigned
Guarantors remains in full force and effect, and each of the Guarantors confirms
and ratifies all of its obligations thereunder and under each of the other Loan
Documents to which such Guarantor is a party. Notwithstanding anything to the
contrary contained herein, the parties thereto hereby acknowledge, agree and
confirm that as of the date hereof, the Guaranty remains in full force and
effect.

 

 

 

GLOBAL PARTNERS LP

 

By:

Global GP LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

GLOBAL GP LLC

 

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Title: Executive Vice President

 

43

--------------------------------------------------------------------------------

 